Citation Nr: 9922064	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 10 percent evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1992 and later RO decisions that granted service 
connection for PTSD and assigned a 10 percent rating.  The 
Board remanded the case to the RO in December 1995, December 
1996, and June 1998 for additional development.  The case was 
returned to the Board in 1999.

The evidence, including the report of the veteran's VA 
psychiatric examination in November 1991 and the medical 
documents submitted at the hearing in 1998, indicates that 
the veteran believes he has a condition manifested by tremors 
that is due to his service-connected PTSD and/or malaria.  
This evidence constitutes a claim for secondary service 
connection for a condition manifested by tremors that has not 
been adjudicated by the RO.  Under the circumstances, this 
matter is not for appellate consideration and it is referred 
to the RO for appropriate action.

FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by nightmares 
and recollections of wartime experiences, and occasional 
sleep disturbance, irritability, anxiety, depression, and 
other symptoms that produce mild social and industrial 
impairment or occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.

2.  Symptoms, such as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss that produce 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks or that produce definite social 
and industrial impairment are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996, 4.130, Code 9411, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1942 to December 
1945.  Service documents show that he was awarded various 
medals, including the Purple Heart Medal for wounds received 
in combat action.

VA medical reports of the veteran's treatment in the late 
1980's and early 1990's show treatment primarily for 
disorders unrelated to this appeal.

In November 1991, the veteran underwent a VA psychiatric 
examination.  He gave a history of frequent nightmares about 
his combat experiences for 5 to 6 years after returning from 
service.  On one occasion he hit his wife in the face while 
she was trying to awaken him.  He reported that he was 
currently having nightmares about his combat experiences 3 to 
4 times a year, usually when he was stressed by other life 
events.  On mental status examination he was pleasant and 
cooperative.  His speech was coherent, relevant, and 
logically organized.  He denied hallucinations.  No delusions 
were elicited. He denied intent to harm self or others.  He 
was alert and oriented to person and time, but believed that 
he was in Virginia rather than Pennsylvania.  His attention 
was adequate for 6 digits forward, and his concentration for 
5 digits backward.  He performed months forward and backward, 
effortlessly.  His remote memory was intact for most 
material, but he had difficulty with questions about the 
1970's.  His immediate and delayed recall of 3 words was 
accurate.  Insight and judgment were good.  The Axis I 
diagnosis was PTSD.  His current GAF (global assessment of 
functioning) was 80 and the highest GAF in the past year was 
80.

The veteran and his wife testified at a hearing in September 
1992.  The testimony was to the effect that the veteran had 
nightmares of wartime experiences that caused sleep 
difficulty and anxiety.  They testified to the effect that 
the PTSD was more severe than currently evaluated.

The veteran underwent a VA psychiatric examination in 
December 1992.  He reported nightmares and recollections of 
wartime experiences several times a week.  He reported being 
somewhat isolated, hypervigilant, and having startle response  
He and his wife indicated that he was irritable.  He reported 
impaired concentration.  He denied suicidal or homicidal 
ideations.  He was extremely garrulous and sometimes strayed 
from the subject at hand.  When he became impassioned, he 
would speak louder, sometimes shouting.  He was pleasant and 
cooperative, and made good eye contact.  The tremor was not 
observed at rest.  He exhibited no abnormal movements except 
an intention tremor that was exacerbated when he became 
excited or anxious.  His speech was coherent and not 
pressured.  His mood and affect appeared to be full ranged, 
somewhat anxious, and excitable.  There were no delusions or 
hallucinations.  There was no suicidal or homicidal ideation.  
He was alert and oriented, and no focal deficits were 
elicited.  The diagnosis was severe PTSD.  The examiner noted 
that the veteran suffered from severe PTSD and that he had 
been in very serious traumatic battles during World War II 
against the enemy.

In March 1996, the veteran underwent another examination by 
the psychiatrist who saw him in December 1992.  The veteran 
was pleasant and cooperative throughout the interview.  His 
wife indicated that he was very high strung and easily 
excited.  It was noted that there had been significant family 
strife and that the veteran went through profound periods of 
incapacitation and stress, and that he continued to be 
plagued by memories of wartime service.  The veteran was very 
talkative.  His speech was coherent and not pressured.  Mood 
and affect appeared full ranged although anxious and excited.  
There were no delusions or hallucinations.  There were no 
suicidal or homicidal ideations.  There was a notable decline 
in the veteran's cognition and sensorium from the prior 
examination.  He was alert and oriented in 3 spheres, but he 
was unable to spell "world" backward.  Serial sevens gave 
him difficulty.  On abstraction, he had difficulty and was 
very concrete.  He said that an apple and orange were similar 
because they were round, but even with hints could not say 
fruit.  His judgment appeared intact.  His immediate recall 
was 3 out of 3, but on short-term recall it was one out of 3.  
He was noted to persevere on topics with difficulty getting 
back on task.  The Axis I diagnosis was severe PTSD.  The 
examiner had concerns about the veteran being able to manage 
his payments and suspected that he had incipient dementia, 
and recommended the veteran for more comprehensive 
assessment, including neuropsychological testing.

The veteran underwent a VA psychiatric examination in August 
1998 pursuant to a remand of the case by the Board for such 
an examination to include psychological testing in order to 
determine the severity of the PTSD.  During the examination 
he became quite tearful and began to sob when discussing his 
combat experiences.  It was difficult to redirect him from 
talking about his combat experiences.  He appeared mildly 
anxious, but he denied symptoms of anxiety or worries.  He 
reported worrying about issues relating to money, but not in 
the past year.  He denied symptoms consistent with 
depression.  His wife reported that he talked about combat 
experiences all the time, and this was "driving her crazy."  
She stated that he discussed them about 2 to 3 times a month.  
His wife reported that his memory was getting worse.  She 
reported that he had been exhibiting increasing irritability 
over the past several years.  On mental status examination he 
was alert and oriented.  Although he attempted to answer 
questions and his speech was coherent, he tended to become 
circumstantial and tangential at times.  This was not 
particularly true when describing war experiences.  There was 
no evidence of formal thought disorder.  There was no 
evidence of delusions or hallucinations.  He became irritable 
when reading about government policies that he did not agree 
with.  No physically aggressive behavior was reported.  No 
suicidal or homicidal ideations were present.  He denied most 
somatic symptoms of anxiety with the exception of sweating at 
night when he slept.  He denied feelings of depression, 
except when he discussed combat experiences.  He reported 
sleeping soundly at the time of the examination.  He reported 
intrusive thoughts of wartime experiences, but he denied 
recurring or distressing dreams of the event, flashbacks or 
intense psychological distress when exposed to events that 
symbolized or resemble some aspect of the traumatic event.  
There was some avoidance of stimuli associated with the 
trauma, including avoidance of war movies having to do with 
World War II.  Some difficulties with memory were noted, 
although these were not specific to events occurring in 
combat.  He denied feelings of detachment or estrangement 
from others.  His wife reported that he would not visit her 
children and did not care about her.  He denied a restricted 
range of affect.  There was some avoidance of thoughts or 
feelings associated with the trauma.  Symptoms of increased 
arousal included sleep difficulty that appeared to be 
controlled with Restoril.  His wife reported that he had 
angry outbursts.  He reported some physiological arousal when 
exposed to events that resembled some aspect of the trauma.  

The veteran underwent VA psychological evaluation in 
conjunction with the August 1998 psychiatric examination.  On 
the Mini Mental State Examination his score fell within the 
normal range of functioning.  On the Beck Depression 
Inventory his score was in the asymptomatic range, although 
he did report feelings of discouragement about the future, 
increased irritability, some decreased motivation, poor 
sleep, and becoming easily fatigue.  On the Mississippi Scale 
for Combat Related PTSD, he had a score below the cutoff 
suggested for Vietnam combat related PTSD; although some 
symptoms, not severe, were reported consistent with PTSD.

The Axis I diagnosis at the August 1998 VA psychiatric 
examination was mild PTSD.  The current GAF was 65.  The 
examiner noted that the veteran minimally met the criteria 
for PTSD based on the results of his current evaluation.  It 
appeared that from the veteran's allegations and those of his 
wife that the PTSD was getting worse, but it appeared that 
the PTSD primarily affected the veteran's relationship with 
his wife.  It had placed a significant amount of strain on 
the veteran's relationship with his wife, but he functioned 
adequately in taking care of household chores and he was able 
to socialize with friends and his own children, although he 
did not visit his wife's children based on her report.  The 
results of the psychological testing were consistent with a 
mild level of PTSD symptomatology.  The examiner noted that 
the results of the evaluation and the Mini Mental State 
Examination did not indicate that the veteran was demented.

The veteran and his wife testified at a hearing in October 
1998.  The testimony was to the effect that the veteran had 
memory problems, that he had the shakes, and that his PTSD 
was more severe than rated.  


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent evaluation is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c). 

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent
	
Occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only 	during periods of significant 
stress, or; symptoms controlled by continuous 
	medication.-10 percent

The veteran and his wife testified to the effect that the 
veteran has various PTSD symptoms, such as nightmares of 
wartime experiences, anxiety, and memory problems, and that 
his PTSD is more severe than currently rated.  The objective 
medical evidence supports this testimony to the extent that 
it shows the veteran has various PTSD symptoms, but it does 
not support granting a higher rating for this disorder.

The reports of the veteran's VA psychiatric examinations in 
the 1990's indicate that the veteran's PTSD is manifested 
primarily by nightmares and recollections of wartime 
experiences, and that he occasionally has various other 
symptoms, such as irritability, sleep disturbance, anxiety, 
and depression.  The reports of his VA psychiatric 
examinations in 1991 and 1998 found that the PTSD symptoms 
produced no more than mild impairment, and assigned GAF 
scores of 80 and 65, respectively.  These GAF scores are 
indicative of transient symptoms or of symptoms that produce 
mild impairment in social or occupational functioning under 
the provisions of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, Third 
or Fourth Edition (DSM III or DSM IV) that is to be used in 
the evaluation of the veteran's PTSD.  The Court defines GAF 
and cites to the DSM-IV in Richard v. Brown, 9 Vet. App. 93, 
97 (1997).  38 C.F.R. § 4.125, effective prior to or as of 
November 7, 1996.

The Board recognizes that the examiner who conducted the 1992 
and 1996 VA psychiatric examinations of the veteran concluded 
that the PTSD was severe, based primarily on severe 
nightmares and recollections of wartime experiences.  The 
other PTSD symptoms at these 2 VA psychiatric examinations 
are not indicative of severe social and industrial 
impairment, and a longitudinal review of all the evidence in 
the case indicates PTSD symptoms that produce no more than 
mild social and industrial impairment.  The examiner who 
conducted the 1992 and 1996 VA psychiatric examinations 
recommended the veteran for further evaluation, including 
neuropsychological testing, for a more comprehensive 
assessment.  In 1998, the veteran underwent additional 
psychiatric evaluation, including psychological testing 
specifically to determine impairment attributable to the PTSD 
alone.  That examination revealed a mild level of PTSD 
symptomatology and symptoms, such as difficulties with memory 
not associated with wartime experiences.

A review of all the evidences does not reveal PTSD symptoms, 
such as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss that produce occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks or that produce definite social and industrial 
impairment.  Hence, the Board finds that the current 
10 percent rating for the PTSD, under diagnostic code 9411, 
effective prior to or as of November 7, 1996, best represents 
the veteran's disability picture.

The veteran's PTSD was considered severe at the time of the 
1992 and 1996 VA psychiatric examinations, but for the 
reasons noted above, the Board finds that the evidence does 
not show manifestations of the disorder warranting a higher 
rating for this condition for a specific period or a "staged 
rating" at any time since the effective date of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for PTSD, initially assigned a 10 percent 
evaluation, and the claim is denied.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A higher rating for PTSD, initially assigned a 10 percent 
evaluation, is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

